DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribaudo (USPN 4529203).
	Regarding claim 1, Ribaudo discloses a club head having a body and a strikeface wherein the body has a heel and toe ends and the strikeface has a front surface.  The front surface has a plurality of indentions having a centerpoint, sidewalls, and a bottom surface.  Each indentation has a footprint area inherently and each indention has a height, a depth, and a width.  Applicant discloses the dimensions of the indention a result of using a particular process on the front surface of the strikeface.  The process produces an increased durability (wear and fatigue resistance) to the strikeface.  Ribaudo also discloses that durability is increased from its arrangement.  It would appear that the size of the indentions would not create any unexpected result from that of Ribaudo.  In light of the above, one having ordinary skill in the art would 
	Regarding claim 2, see the above regarding claim 1.
	Regarding claim 4, Ribaudo discloses the indentions’ footprint area being square shape (See Figures 1A and 2).
	Regarding claim 5, Ribaudo discloses the four sidewalls (See Figures 1A-3B).
	Regarding claim 6 and 7, Applicant does not disclose why the percentage of occupancy of the indentions are critical in order to attain the invention.  Ribaudo shows well over 50% of the front surface being occupies by indentions.  Applicant further notes in the specification that occupancy can be at most 100%.  One having ordinary skill in the art would have found the occupancy of the indentions to be an obvious choice of design.  The indentions disclosed by Ribaudo would perform equally as well being that it also improves durability.
	Regarding claim 8, see the above regarding claim 1.
	Regarding claim 9, see the above regarding claims 1, 6, and 7.
	Regarding claim 10, based on the structure of Ribaudo, the plurality of indentions would increase a golf ball spin rate under wet conditions.
	Regarding claim 11, based on the structure of Ribaudo, the plurality of indentions increase the launch angle under wet conditions.
	Regarding claim 12, see the above regarding claim 1.  In addition, Ribaudo discloses the plurality of indentions aligned in an array.  The array extends heel to toe and from top to sole.  

	Regarding claim 14, Ribaudo discloses the array angled at about 45% (See Figures 1B and 3B).
	Regarding claim 15, Applicant does not disclose why it is critical for the array to greater in a lower region than in a higher region.  Ribaudo discloses the indentations in the low region and high region being about the same.  This would equate to the occupancy of the indentions on the strikeface.  One having ordinary skill in the art would have found the occupancy of the indentions to be an obvious choice of design.  
	Regarding claim 17, Applicant does not disclose by the array length is critical in order to attain the invention.  Based on Ribaudo, the array length is shown to be limited by the length and width of the strikeface.  Applicant also further noted that the array length can also be limited by the length of the strikeface.  Therefore, designating a particular length to the array would be an obvious choice of design and would not achieve a result any difference from Ribaudo. 
	Regarding claims 18-20, see the above regarding claim 12. In addition, the aspect ratio is dependent on the width and depth of the indention.  As noted in claim 1 above, the same result is achieved regardless of the size of the indentions; therefore, one having ordinary skill in the art would have found it obvious to have the aspect ratio of any value so long as improved durability is attained.
	
 Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribaudo (USPN 4529203) in view of Kobayashi (USPN 4754970).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711